[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
This Order is being entered sua sponte to correct a scrivener's error in the Memorandum of Decision Re: Motion For Exemption (#367) dated December 26, 2002. Connecticut National Bank v. Gager, 66 Conn. App. 797,801 (2001).
The corrections are as follows:
1)  On page 13 after the first indented single spaced paragraph add the words: "General Statutes § 52-326." The first indented single spaced paragraph correctly states the exact language of the General Statute § 52-326 but the only reference to the statute number is in the preceding sentence.
2)  On page 14 first line add a missing line that was caused by the computer copying from one page to another. The entire first sentence on the top of page 14 shall read: "There is no statute that permits a lis pendens to survive when the underlying lawsuit has been dismissed.
3)  On page 15 last line delete a repetitious sentence caused by the computer copying from one page to another. The deleted sentence is a repeat and reads: "No application to modify or vacate the PJR was filed by Elaine Schur Berens after she intervened in this action over seven years ago. General Statutes § 52-278k." That unrepeated sentence is still included in the Memorandum of Decision.
A complete signed original Memorandum of Decision dated December 26, 2002 corrected in accordance with this Order is attached to this Order.
BY THE COURT ___________________ TIERNEY, J. CT Page 1430